       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Ashley N. Beishline                      :
                                         :
                          Plaintiff      :
                                         :
                                         :
v                                        :    Civil Action No.
                                         :
                                         :
                                         :
Lower Allen Township                     :
                                         :
                                         :    Jury Trial Demanded
                          Defendant.     :
__________________________________________________________________
                 COMPLAINT AND JURY DEMAND

     AND NOW comes Plaintiff, Ashley N. Beishline, by and through her

undersigned counsel, Jeremy A. Donham, Esquire, and files the following

Complaint:

                      INTRODUCTION & JURISDICTION

1.   Plaintiff, Ashley N. Beishline, (hereinafter “Plaintiff”) is an adult individual

     and resident in the Commonwealth of Pennsylvania.

2.   Defendant, Lower Allen Township (hereinafter “Defendant” or “LAT”) is a

     Cumberland County, Pennsylvania government agency with an address of

     2233 Gettysburg Road Camp Hill, PA 17011.

3.   This Honorable Court has jurisdiction pursuant to 28 U.S.C. §1331 as this

     case arises under and pursuant to the Rehabilitation Act (Rehab Act),
                                         1
      Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 2 of 19




     Americans with Disabilities Act (hereinafter “ADA”) (which claims have

     been exhausted, see Plaintiff’s Exhibit A).

4.   This Honorable Court also has jurisdiction over the Plaintiff’s claims under

     the Pennsylvania Human Relations Act (hereinafter “PHRA”) once those

     claims, which were removed from the EEOC and sent to the PHRC, are fully

     exhausted.

5.   This Honorable Court also has jurisdiction of Plaintiff’s State Statutory and

     common law claims pursuant to 28 U.S.C. §1367 to the extent she pleads

     them.

6.   This Court is an appropriate venue for this cause of action pursuant to 28

     U.S.C. 1391(b)(1) and (b)(2). The actions complained of took place in

     this judicial district; evidence and employment records relevant to the

     allegations are maintained in this judicial district; Plaintiff was terminated

     in this judicial district and but for the unlawful actions and practices of

     Defendant would not have been; and Defendant is present and regularly

     conducts affairs in this judicial district.

                             UNDERLYING FACTS

7.   Plaintiff incorporates by reference all forgoing paragraphs.

8.   Defendant, upon information and belief, employs over fifteen (15) employees.




                                           2
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 3 of 19




9.    Plaintiff worked for the Defendant from June 2014 as an Emergency Medical

      Technician II (hereinafter “EMT”) through to the date of her termination on

      September 11, 2019.

10.   On July 16, 2018, Plaintiff injured her right shoulder at work while giving a

      patient Cardiopulmonary Resuscitation (hereinafter “CPR”).

11.   Plaintiff went to OSS Health Mechanicsburg Office and the Orthopedic

      Urgent Care and after being seen by the physician, was put on restrictions not

      to lift anything over 25 pounds or above shoulder height.

12.   On or about the week of July 23, 2018, Plaintiff filed for Workers

      Compensation (hereinafter “WC”).

13.   On November 2, 2018, Plaintiff had a Labrum repair surgery on her right

      shoulder for her work-related injury.

14.   From on or about November 5, 2018 to on or about December 14, 2018,

      Plaintiff was out on WC recovering from surgery.

15.   On or about December 17, 2018, Plaintiff returned to work with restrictions.

16.   On February 10, 2019, Plaintiff was back to work (FT) without restrictions.

17.   On July 6, 2019, the Plaintiff injured her right shoulder by carrying a patient

      down a flight of stairs on a stair chair.

18.   Plaintiff spoke to Human Resource (hereinafter “HR”), Donna Paul, about her

      injury and asked what she should do.


                                           3
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 4 of 19




19.   Ms. Paul told Plaintiff to run the injury through the old WC claim.

20.   On July 19, 2019, after Plaintiff’s physician examined her right shoulder, he

      concluded that it was a new injury and should be run through a new WC claim.

      The doctor also put her on restrictions for work.

21.   Thereafter, the Defendant placed Plaintiff on “light duty” but they “light duty”

      required the Plaintiff to do work that required use of her right shoulder in a

      way that would reinjure or exacerbate the shoulder injury such as pulling

      weeds around the headquarters premises of the safety building.

22.   Around this same time, Plaintiff spoke to the Chief, Anthony Deaven, that she

      was contemplating an application for Medical Marijuana (“MM”) anxiety and

      insomnia but wanted to make sure she would be in compliance with her job.

23.   Mr. Deaven told Plaintiff that he thought MM would be beneficial to her

      medical treatment. Shortly after the conversation, Mr. Deaven sent Plaintiff

      an email with the Pennsylvania Medical Marijuana Statute.

24.   On July 27, 2019, Plaintiff received her MM Certification Card to help treat

      anxiety and insomnia. It also helped with her shoulder pain.

25.   In or about the beginning of August 2019, Plaintiff was asked to meet with

      Ms. Paul and the Township Labor Attorney to discuss why she chose MM as

      a treatment for her medical issues.




                                            4
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 5 of 19




26.   On August 12, 2019, the Plaintiff received a letter from HR that the Defendant

      could not make an accommodation for her use of MM. However, Plaintiff

      never asked for an accommodation since she only uses MM off duty, in the

      evenings, 8-10 hours prior to work.

27.   Plaintiff was on light duty at the time and not on emergency calls for her work.

28.   On August 28, 2019, Plaintiff was required by WC to have an independent

      medical evaluation (hereinafter “IME”) hours away.

29.   On September 11, 2019, Plaintiff received an email that her WC was denied.

30.   Later that same day, September 11, 2019, Plaintiff was terminated.

31.   Plaintiff was subsequently offered a light duty assignment, although she had

      been terminated, in or about October 2019.

32.   Defendant does not recognize the protections afforded by the Pennsylvania

      Medical Marijuana Act.

33.   Plaintiff never intended to use MM on Defendant’s premises or during work

      hours as was readily specified by the Plaintiff’s physician.

34.   Plaintiff’s position as an EMT is not a safety sensitive position as outlined in

      the PMMA.

35.   In addition to wage loss and loss of health related benefits which were

      available to her, Plaintiff has suffered severe anxiety and depression as well




                                          5
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 6 of 19




      as an exacerbation of her underlying serious health conditions, or disabilities,

      shoulder injuries and sleep symptoms resulting from the job loss.

36.   Defendant is responsible for the actions of its agents under the theory of

      Respondeat Superior.

                              COUNT 1
                 REHABILITATION ACT DISCRIMINATION

37.   Plaintiff incorporates herein the previous averments as if fully set forth.

38.   The Rehabilitation Act prohibits discrimination in the workplace against

      employees who have, inter alia, given notice of disabilities to an employer or

      sought accommodations in the workplace.

39.   Plaintiff notified LAT of her right shoulder injury in July 2019 after injuring her

      shoulder during an EMT call.

40.   Further, Plaintiff notified LAT of her anxiety and depression when she noticed

      them in July 2019 regarding the use of MM for anxiety and insomnia.

41.   Plaintiff notified LAT of her disabilities through statements and emails to

      human resources and LAT labor counsel.

42.   Plaintiff has a documented history of right shoulder injury, anxiety and

      depression and is therefore, disabled.

43.   Further, LAT regarded or perceived Plaintiff as being disabled when they

      provided her with a light duty assignments after her right shoulder injury.



                                           6
        Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 7 of 19




44.    However, LAT would not provide reasonable workplace accommodations but

      instead made her do job assignments that required repetitive movement which

      exacerbated the right shoulder injury and further increased her anxiety.

45.   LAT subjected Plaintiff to tangible and/or adverse employment actions when

      they gave her “light duty” assignments which further harmed her and when they

      terminated her employment.

46.   As a result, the Plaintiff avers that LAT discriminated against her on account of

      her disabilities.

WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

relief pursuant to the Rehabilitation Act of 1973 Section 504 and any other applicable

statutory remedies including but not limited to: withdrawal of federal grants, monetary

relief for the Plaintiff, including as applicable compensatory damages and all

reasonable attorney’s fees and costs.

                                   COUNT 2
                             REHABILITATION ACT
                          HOSTILE WORK ENVIRONMENT

47.   Plaintiff incorporates by reference all forgoing paragraphs.

48.   The Plaintiff avers that she is a qualified individual with a disability under the

      Rehab Act due to her rights shoulder injury, anxiety and insomnia and LAT’s

      notice of the same. Additionally, the Plaintiff has been under a physician’s care

      for her disabilities since she was diagnosed.


                                           7
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 8 of 19




49.   The Plaintiff was subjected to unwelcomed harassment after she sought

      disability accommodations and after the Defendant failed to accommodate her

      in 2019 but instead gave her assignments which caused further exacerbation

      of her right shoulder injury as well as an exacerbation of her anxiety.

50.   Further, after she had requested light duty and was given assignments that

      were causing an exacerbation of her underlying work injury and her anxiety,

      she was brought before Donna Paul of the human resources and a labor

      attorney to discuss her workers compensation issues but it became an effort to

      intimidate her regarding her anxiety and the use of medical marijuana for the

      same.

51.   Further, the harassment was sufficiently severe or pervasive as to alter the

      conditions of Plaintiff’s employment, and to create an abusive and hostile

      working environment for the above mentioned reasons.

52.   LAT knew, or reasonably should have known of the harassment, and failed to

      take prompt, effective remedial action, instead taking adverse action against

      the Plaintiff, further berating her due to her conditions and firing her.

53.   The fact that the Plaintiff’s supervisors were perpetrators of the harassment and

      discrimination entitles the Plaintiff to strict liability against LAT for her claims.

WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

relief pursuant to the Rehabilitation Act of 1973 Section 504 and all applicable


                                            8
        Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 9 of 19




statutory remedies including but not limited to: withdrawal of federal grants, monetary

relief for the plaintiff, including as applicable economic and compensatory damages

and all reasonable attorney’s fees and costs.

                              COUNT 3
                   REHABILITATION ACT RETALIATION

54.   Plaintiff incorporates by reference all forgoing paragraphs.

55.    The Rehabilitation Act prohibits retaliation in the workplace against employees

      who have, inter alia, given notice of their disabilities, sought assistance for an

      accommodation in the workplace, or to have otherwise opposed practices made

      unlawful under the law.

56.    The Plaintiff’s notification of her disabilities and/or requests for an

      accommodation in the workplace constitute “protected activity” pursuant to

      state and federal law.

57.    Further, Plaintiff opposed LAT’s practice of harassment and intimidation.

58.    LAT retaliated against the Plaintiff on account of her protected activity as more

      fully noted herein including but not limited to maliciously making the Plaintiff

      perform work (“light duty”) that resulted in further injury.

59.    The Plaintiff therefore avers that LAT’s purported basis to fire her (e.g. that she

      was not able to do her job safely and they did not have a light duty assignment)

      is false and erroneous as the real reason for her termination is due to her

      disabilities: right shoulder injury, anxiety and insomnia.
                                            9
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 10 of 19




60.   As a result of all of the above, the Plaintiff avers that LAT retaliated against her

      on account of her protected activity by imposing disciplinary measures, failure

      to promote, failure to interview as well as subsequent intimidation for her

      reports of wrongdoing.

WHEREFORE, Plaintiff prays that this Honorable Court will order all appropriate

relief pursuant to the Rehabilitation Act of 1973 Section 504 and any other applicable

statutory remedies including but not limited to: withdrawal of federal grants, monetary

relief for the plaintiff, including as applicable compensatory damages and all

reasonable attorney’s fees and costs.

                                  COUNT 4
                             ADA DISCRIMINATION

61.   Plaintiff incorporates herein the previous averments as if fully set forth.

62.    The ADA prohibits discrimination in the workplace against employees who

      have, inter alia, given notice of disabilities to an employer or sought

      accommodations in the workplace.

63.   Plaintiff notified LAT of her right shoulder injury in July 2019 after injuring her

      shoulder during an EMT call.

64.   Further, Plaintiff notified LAT of her anxiety and depression when she noticed

      them in July 2019 regarding the use of MM for anxiety and insomnia.

65.    Plaintiff notified LAT of her disabilities through statements and emails to

      human resources and LAT labor counsel.
                                           10
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 11 of 19




66.    Plaintiff has a documented history of right shoulder injury, anxiety and

      depression and is therefore, disabled.

67.    Further, LAT regarded or perceived Plaintiff as being disabled when they

      provided her with a light duty assignment after her right shoulder injury.

68.    However, LAT would not provide reasonable workplace accommodations but

      instead made her do job assignments that required repetitive movement which

      exacerbated the right shoulder injury and increased her anxiety.

69.   LAT subjected Plaintiff to tangible and/or adverse employment actions when

      they terminated her employment.

70.    As a result, the Plaintiff avers that LAT discriminated against her on account of

      her disabilities.

      WHEREFORE, Plaintiff prays that this Honorable Court will order all

appropriate relief pursuant to the ADA and all applicable statutory remedies

including but not limited to: monetary relief for Plaintiff, including as applicable

economic and compensatory damages and all reasonable attorney’s fees and costs

and any other relief that this Court deems just and equitable.

                               COUNT 5
                    ADA HOSTILE WORK ENVIRONMENT

71.   Plaintiff incorporates by reference all forgoing paragraphs.

72.   The Plaintiff avers that she is a qualified individual with a disability under the

      ADA due to her rights shoulder injury, anxiety and insomnia and LAT’s
                                          11
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 12 of 19




      notice of the same. Additionally, the Plaintiff has been under a physician’s care

      for her disabilities since she was diagnosed.

73.   The Plaintiff was subjected to unwelcomed harassment after she sought

      disability accommodations and after the Defendant failed to accommodate her

      in 2019 but instead gave her assignments which caused further exacerbation

      of her right shoulder injury as well as an exacerbation of her anxiety.

74.   Further, after she had requested light duty and was given assignments that

      were causing an exacerbation of her underlying work injury and her anxiety,

      she was brought before Donna Paul of the human resources and a labor

      attorney to discuss her workers compensation issues but it became an effort to

      intimidate her regarding her anxiety and the use of medical marijuana for the

      same.

75.   Further, the harassment was sufficiently severe or pervasive as to alter the

      conditions of Plaintiff’s employment, and to create an abusive and hostile

      working environment for the above mentioned reasons.

76.   LAT knew, or reasonably should have known of the harassment, and failed to

      take prompt, effective remedial action, instead taking adverse action against

      the Plaintiff, further berating her due to her conditions and firing her.

77.   The fact that the Plaintiff’s supervisors were perpetrators of the harassment and

      discrimination entitles the Plaintiff to strict liability against LAT for her claims.


                                           12
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 13 of 19




      WHEREFORE, Plaintiff prays that this Honorable Court will order all

      appropriate relief pursuant to the ADA and all applicable statutory remedies

      including but not limited to: monetary relief for Plaintiff, including as

      applicable economic and compensatory damages and all reasonable attorney’s

      fees and costs and any other relief that this Court deems just and equitable.

                                    COUNT 6
                                ADA RETALIATION

78.   Plaintiff incorporates by reference all forgoing paragraphs.

79.   The ADA prohibits retaliation in the workplace against employees who have,

      inter alia, given notice of their disabilities, sought assistance for an

      accommodation in the workplace, or to have otherwise opposed practices made

      unlawful under the law.

80.   The Plaintiff’s notification of her disabilities and/or requests for an

      accommodation in the workplace constitute “protected activity” pursuant to

      state and federal law.

81.   Further, Plaintiff opposed LAT’s practice of harassment and intimidation.

82.   LAT retaliated against the Plaintiff on account of her protected activity as more

      fully noted herein.

83.   The Plaintiff therefore avers that LAT’s purported basis to fire her (e.g. that she

      was not able to do her job safely and they did not have a light duty assignment)



                                          13
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 14 of 19




      is false and erroneous as the real reason for her termination is due to her

      disabilities: right shoulder injury, anxiety and insomnia.

84.   As a result of all of the above, the Plaintiff avers that LAT retaliated against her

      on account of her protected activity by imposing disciplinary measures, failure

      to promote, failure to interview as well as subsequent intimidation for her

      reports of wrongdoing.

      WHEREFORE, Plaintiff prays that this Honorable Court will order all

appropriate relief pursuant to the ADA and all applicable statutory remedies

including but not limited to: monetary relief for Plaintiff, including as applicable

economic and compensatory damages and all reasonable attorney’s fees and costs

and any other relief that this Court deems just and equitable.

                               COUNT 7
            VIOLATION OF PENNSYLVANIA PUBLIC POLICY
                 Retaliation and Wrongful Termination

85.   Plaintiff incorporates by reference all forgoing paragraphs.

86.   It is a public policy of the Commonwealth of Pennsylvania in the protection

      of public health, safety and welfare to ensure that workers are kept safe and

      free from harm.

87.   Plaintiff was unlawfully discharged by the Defendant because she sought

      benefits under the Worker’s Compensation Act.



                                           14
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 15 of 19




88.   Furthermore, a public-policy exception to the at-will doctrine was recognized

      by the Pennsylvania Supreme Court in Shick v. Shirey, 716 A.2d 1231 (Pa.

      1998), where the Court held that an at-will employee who alleges a claim of

      retaliatory discharge for filing a workers’ compensation claim has stated a

      common law cause of action for which relief may be granted.

89.   The Plaintiff sought benefits from her employer due to a right shoulder injury

      which occurred while she was at work.

90.   Plaintiff’s communication of her health issues, which were directly related to

      the accident at work, placed the employer on notice of the Plaintiff’s need for

      workers compensation such that the subsequent discharge violated public

      policy entitling her to damages.

91.   The typical case involving wrongful discharge in violation of public policy is

      one where the “employee's termination is retaliatory and not grounded on a

      legitimate reason.” Goodwin v. Moyer, 549 F. Supp. 2d 621, 636 (M.D. Pa.

      2006).

92.   As a result of Plaintiff’s termination, she has suffered emotional harm,

      embarrassment, humiliation, mental anguish and loss of self-esteem, as well

      as economic loss and damage to her reputation.




                                         15
       Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 16 of 19




                            COUNT 8
            PENNSYLVANIA MEDICAL MARIJUANA ACT VIOLATION
93.   Plaintiff incorporates by reference all forgoing paragraphs.

94.   An employer must not give adverse treatment to an employee based on his or

      her status as a medical marijuana card holder. Section 2103(b) (1) states “[n]o

      employer may discharge, threaten, refuse to hire or otherwise discriminate or

      retaliate against an employee regarding an employee’s compensation, terms,

      conditions, location or privileges solely on the basis of such employee’s status

      as an individual who is certified to use medical marijuana.”

95.   The Plaintiff was in a class of persons protected under the PMMA as she was a

      certified user of Medical Marijuana.

96.   Plaintiff was working in a light duty, non-safety sensitive position at the time of

      her termination.

97.   Further, her job as an EMT was not a safety sensitive position under the law.

98.   Therefore, the termination of her job by the Defendant violated the Plaintiff’s

      rights because she was the licensed holder of a Medical Marijuana card and was

      using the Medical Marijuana consistent with the prescription of a medical

      provider and in accordance with the law regarding Medical Marijuana.

99.   As a result of Plaintiff’s termination, she has suffered emotional harm,

      embarrassment, humiliation, mental anguish and loss of self-esteem, as well

      as economic loss and damage to her reputation.

                                          16
        Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 17 of 19




100. Furthermore, to the extent applicable, the Plaintiff seeks punitive damages

       under the MMA for the malicious and recklessness of the Defendant’s

       decision to terminate her job after many years of trusted service to the

       Township.

       WHEREFORE, Plaintiff requests this Honorable Court to enter judgment in

her favor and against the Defendants for Actual and Compensatory damages;

Punitive damages; and Any other relief that this Court deems just and equitable.

                              PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff prays that the Court grant relief on all her Causes

of Action as specified below.

101. To remedy the violation of the rights of the Plaintiff, the Plaintiff requests that

       the Court award her the relief prayed for below.

102.   Plaintiff prays that the Court issue injunctive relief pursuant to the Rehab Act,

       and the ADA, enjoining the Defendants’ its officers, agents, employees, and

       all others acting for or succeeding, from engaging in the discriminatory

       employment practices alleged in this complaint that discriminate against the

       Plaintiff in violation of the Rehab Act and ADA on the basis of disability.

103.   The Plaintiff prays that the Court issue an injunction ordering and requiring

       that Defendants’ formulate, institute, adopt and maintain policies and

       practices which will provide equal employment opportunities to the Plaintiff


                                          17
        Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 18 of 19




       and other currently disabled employees, or future disabled employees and

       applicants for employment, and which will to the extent practicable remedy

       the continuing effects of past discrimination against the Plaintiff and other

       disabled employees and restore them to the employment status and position

       they would have held and enjoyed but for the unlawful discrimination

       complained of herein.

104. The Plaintiff prays that the Court award monetary relief as follows:

       a. On all her causes of action, order Defendants’ to pay equitable monetary

relief, compensatory and punitive damages as applicable to the Plaintiff as are

asserted under all her claims in an amount to be proven at trial.

105. The Plaintiff prays that the Court award her costs, expenses, and attorneys’

       fees, payable by Defendants’ as follows:

       a. By determining that the Plaintiff is a prevailing party on All her Statutory

Causes of Action, and thereupon awarding the Plaintiff her reasonable costs,

expenses, and attorneys’ fees incurred in bringing this action pursuant to the Rehab

Act and the ADA and any other statute the court deems provides these remedies.

106.   The Plaintiff prays that the Court order the Defendants’ to pay pre- and post-

       judgment interest in all monetary amounts awarded in this action, as provided

       by and under the law.




                                          18
         Case 1:20-cv-01522-SHR Document 1 Filed 08/25/20 Page 19 of 19




107.     The Plaintiff prays that the Court retain jurisdiction of this case for a

       sufficient period of time to assure that Defendants’ have fully complied with

       the injunctions requested herein and have remedied to the greatest extent

       practicable the discriminatory policies and practices complained of herein,

       and that Defendants’ are operating in full compliance with the requirements

       the Rehab Act and the ADA and any enumerated state law claims with regard

       to its employment policies and practices.

108. The Plaintiff prays that the Court Order that the Defendant pays monetary,

       compensatory, and punitive relief as per her claims under the IIED.

109.     The Plaintiff prays that the Court award such other and further relief as this

       Court deems equitable and just.

Dated:        8/25/2020                  Respectfully submitted,

                                         DONHAM LAW

                                         By: /s/ Jeremy A. Donham
                                         Jeremy A. Donham, Esquire
                                         Attorney for Plaintiff
                                         Supreme Ct. I.D. #206980
                                         P.O. Box 487 Dellslow, WV 26531
                                         (717) 881.7855 (ph)
                                         (888) 370.5177 (fax)
                                         E-mail: donhamlaw@comcast.net




                                           19
